Citation Nr: 1620400	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-33 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

The propriety of the reduction of the evaluation for service-connected asthma from 60 percent to 30 percent, effective from October 1, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 1996 and from September 2000 to November 2001.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A predetermination hearing was held at the RO in April 2010, and a videoconference hearing was held before the undersigned Veterans Law Judge in February 2016.  Transcripts of both hearings are of record.  The undersigned Veterans Law Judge noted on the record that the issue on appeal had been clarified as stated above and held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records, a December 2014 Department of Defense Physical Disability Board of Review memorandum, and related documents recharacterizing the Veteran's military separation as permanent disability retirement with a combined rating of 30 percent.  Because the Board is granting the benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time, i.e., without initial RO review of this evidence in relation to this claim or without remanding the case to obtain any identified and outstanding VA treatment records.  See February 2016 Bd. Hrg. Tr. at 7-9 (Veteran reported upcoming VA appointment).
FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO reduced the evaluation for the Veteran's service-connected asthma from 60 percent to 30 percent, effective from October 1, 2010.
 
 2.  At the time of the July 2010 rating decision, the 60 percent evaluation for asthma had been in effect for less than five years.
 
 3.  At the time of the July 2010 rating decision, the evidence did not establish that an improvement in the Veteran's service-connected asthma had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 60 percent evaluation for asthma is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344(c), 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In the rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

Where a reduction in evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor, and be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The beneficiary will be informed that he or she may request a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i).

These are such important safeguards that the United States Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA must comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  These provisions require that VA rating reductions, as with all VA rating decisions, be based on review of the entire history of the disability.  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, Brown, 5 Vet. App. at 420, and Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

In any rating reduction case, VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[T]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.") and 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that restoration of the 60 percent evaluation for the Veteran's service-connected asthma is warranted.

Initially, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 in reducing the Veteran's evaluation.  The RO provided the Veteran with a letter in September 2009, notifying him of the proposed reduction in the corresponding rating decision, his right to present additional evidence within 60 days, and his right to request a hearing.  The Veteran testified at an April 2010 predetermination hearing at the RO before a VA employee who did not participate in the proposed adverse action.  Thereafter, the July 2010 rating decision effectuating the reduction was issued by the individual who conducted the April 2010 hearing.  The decision was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.

Nevertheless, the evidence at the time of the July 2010 rating decision did not establish that an improvement in the Veteran's asthma had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.

In an April 2002 rating decision, the RO granted service connection for asthma and assigned an initial 10 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, effective from November 20, 2001.

Under Diagnostic Code 6602, a 10 percent evaluation is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is warranted for FEV-1 of 56- to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for FEV-1 of 40- to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted for FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The rating criteria for respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  However, the regulation change did not alter the specific criteria listed under Diagnostic Code 6602.  Neither version of the regulation identifies whether pre- or post-bronchodilator pulmonary function test (PFT) results should be used when determining evaluations under Diagnostic Code 6602.  Significantly, however, post-bronchodilator findings for PFTs are the standard in pulmonary assessment and are the values reported in this decision.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation; test results after optimum therapy reflect the best possible functioning of an individual).

In a June 2006 rating decision, the RO increased the asthma evaluation to 60 percent, effective from February 23, 2006, based on the April 2006 VA examination report that used PFT results from the month prior of FEV-1 of 54 percent (with FEV-1/FVC of 77 percent), as well as consideration of the fact that the Veteran required intermittent courses of systemic corticosteroids.  As such, the 60 percent evaluation for asthma had been in effect for less than five years at the time of the July 2010 rating decision at issue in this case.

In an October 2008 rating decision, the RO continued the 60 percent evaluation noting that, although recent evidence showed some improvement in the disability, sustained improvement had not been definitively established.  The September 2008 VA examination considered in that rating decision shows PFT results of FEV-1 of 59 percent and FEV-1/FVC of 81 percent.  The August 2009 VA examination report used PFT results from the month prior of FEV-1 of 85 percent and FEV-1/FVC of 100 percent.  Results from a November 2010 PFT as part of VA treatment show an FEV-1 of 73 percent and FEV-1/FVC of 95 percent.

In examining the record in its entirety, although the Veteran's PFT results improved between the results considered in the April 2006 VA examination report and the results considered in the August 2009 VA examination report, the Veteran has consistently reported that his disability is subject to flare-ups.  See, e.g., April 2010 RO Hrg. Tr. at 2; May 2010 VA treatment record (Veteran reporting increase in shortness of breath over the past week with the change in weather); February 2012 VA treatment record (Veteran reporting three-day history of cough with wheezes, assessed as bronchitis with bronchospasm).  He has also consistently reported an ongoing level of functional impairment, including shortness of breath on exertion that has limited his ability to do certain physical activities.  See, e.g., April 2006, September 2008, and August 2009 VA examination reports; RO Hrg. Tr. at 2; September 2011 VA treatment record; February 2016 Bd. Hrg. Tr. at 10-13 (Veteran testifying that physical activity limitation began about 10 to 12 years ago).

In addition, the August 2009 VA examiner indicated that the Veteran was service-connected for bronchial asthma for which he used multiple bronchodilators and nebulizer treatment.  The examiner determined that the condition had not improved since the September 2008 VA examination; rather, it had remained the same or a little bit more pronounced, including consideration of the PFT results in both examination reports.  Following the August 2009 VA examination, the Veteran's November 2010 PFT results, approximately one month after the effective date for the reduction, show that the FEV-1 value had decreased by 12 percent.

Finally, the record does not clearly establish whether the Veteran continued to receive treatment for asthma-related exacerbations at the 60 percent level under Diagnostic Code 6602 as he reported.  An October 2011 VA treatment record does show a report of continued shortness of breath for which another round of treatment, including prednisone and antibiotics was ordered; this record does not specify the prior date(s) of similar treatment.  Nevertheless, the Veteran's medication regimen for his asthma remained of the same intensity both before and after the reduction to control his symptoms, including use of daily inhalers and a nebulizer.  See, e.g., VA treatment records from August 2008, July 2009-September 2009, April 2010 (bronchial asthma in remission on today's visit, but unpredictable depending on environment), September 2011, and August 2013.

In summary, it cannot be said that the record, as reviewed in its entirety, establishes that there has been an actual improvement in the Veteran's asthma to warrant the reduction from 60 percent to 30 percent.  Based on the foregoing, the Board finds that the reduction was improper, and restoration of the 60 percent evaluation for asthma is warranted.


ORDER

Restoration of a 60 percent evaluation for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


